IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 76 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
RAHEEM SLONE,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 77 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
RAHEEM SLONE,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 78 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
RAHEEM SLONE,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 79 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                             :
                                             :
RAHEEM SLONE,                                :
                                             :
                     Petitioner              :


                                      ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.




             [76 EAL 2021, 77 EAL 2021, 78 EAL 2021 and 79 EAL 2021] - 2